                                                                                                               6/23/2021
                                                       THE CITY OF NEW YORK
GEORGIA M. PESTANA
Acting Corporation Counsel
                                                      LAW DEPARTMENT                                                    EMMA DECOURCY
                                                           100 CHURCH STREET                                    Assistant Corporation Counsel
                                                           NEW YORK, NY 10007                                          edecourc@law.nyc.gov
                                                                                                                       Phone: (212) 356-2651
                                                                                                                          Fax: (212) 356-3509


                                                                                                    June 22, 2021

           By ECF
           Honorable Katharine H. Parker
           United States Magistrate Judge
           Southern District of New York
           Daniel Patrick Moynihan United States Courthouse
           500 Pearl Street
           New York, New York 10007

                      Re:     Gabriel Flores v. City of New York, et al., No. 21 Civ. 1680 (PGG) (KHP)
                              Alexander Williams v. City of New York, et al., No. 21 Civ. 1083 (PGG) (KHP)
                              Johmanni Anduze v. City of New York, et al., No. 21 Civ. 519 (PGG) (KHP)

           Your Honor:

                   I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana, Acting
           Corporation Counsel of the City of New York, attorney for defendant City of New York in the
           matter of Flores v. City of New York, et al., No. 21 Civ. 1680 (PGG) (KHP). In that capacity, I
           write to respectfully request that the Court adjourn sine die the initial case management conference
           presently scheduled for July 1, 2021, at 2:45 p.m. Defendant City of New York further respectfully
           requests that the Court extend sine die the parties’ deadline to submit a case management plan,
           pending judicial review.

                  By way of background, plaintiff initiated this action pursuant to 42 U.S.C. § 1983 on
           February 23, 2021 by filing the complaint. ECF No. 2. On April 21, 2021, defendant City of New
           York respectfully requested judicial review pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A
           and that the Court mark this case as related to Alexander Williams Jr. v. City of New York, et al.,
           No. 21 Civ. 01083 (JPC) (KHP).1 ECF No. 8. On April 22, 2021, Judge Abrams referred this case
           to Your Honor for general pretrial purposes and for resolution of defendant City of New York’s
           request for judicial review of the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.
           ECF No. 9, 10.




           1
               On May 27, 2021, the Court stayed this case pending judicial review pursuant to 28 U.S.C. §1915. ECF No. 49.
         As defendant City of New York’s request for judicial review pursuant to § 1915(e)(2)(B)
and § 1915A is still pending, defendant City respectfully requests that the Court adjourn sine die
the initial case management conference until such a time as judicial review has been completed.
Defendant City further respectfully requests that the Court extend sine die the parties’ deadline to
submit a case management plan to the Court. This adjournment would conserve judicial resources
and promote efficiency, as it would circumvent the need for the parties to prepare and present case
management plans prematurely. Were the conference to proceed as presently scheduled, the
parties would present case management plans that involve discovery and potential motion practice
concerning claims or defendants that the Court may ultimately dismiss from the case following
judicial review. Furthermore, upon completion of judicial review, defendant City of New York
(and perhaps other remaining defendants) may move for relief pursuant to Rule 12 of the Federal
Rules of Civil Procedure. Therefore, a case management conference may be premature at this
time.

        This is defendant City of New York’s first request of this kind. The requested adjournment
will not affect any other dates or deadlines in this matter. As plaintiff is proceeding pro se and is
presently incarcerated, this request is made directly to the Court.

         Therefore, for the reasons set forth above, defendant City of New York respectfully requests
that this Court adjourn sine die the initial case management conference until such a time as the Court
has resolved defendant’s request for judicial review. Defendant City also respectfully requests that
the Court extend sine die the deadline for the parties to file a case management plan.

       Thank you for your consideration herein.

                                                       Respectfully submitted,


                                                       Emma DeCourcy
                                                       Assistant Corporation Counsel
                                                       Special Federal Litigation Division

cc:    Gabriel Flores (By Mail)
       Plaintiff Pro Se
                                                       Application Denied:
       Book & Case Number: 4411905826
                                                       The July 1, 2021 conference will proceed as
       New York City Department of Correction
                                                       scheduled. The parties are directed to call (866)
       George R. Vierno Center
       09-09 Hazen Street                              434-5269, access code: 4858267 at the
       East Elmhurst, New York 11370                   scheduled time.

                                                       The Court respectfully requests that the Clerk
                                                       of Court mail a copy of this Order to the pro se
                                                       Plaintiff.


                                                                                                Date: June 23,
                                                                                                2021

                                                   2
                          DECLARATION OF SERVICE BY MAIL


               I, Emma DeCourcy, declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury
that on June 22, 2021, I served the annexed LETTER MOTION upon the following individual
by causing a copy of same, enclosed in a first class postpaid properly addressed wrapper, to be
deposited in a post office/official depository under the exclusive care and custody of the United
States Postal Service, within the State of New York, directed to Plaintiff at the address set forth
below, being the address designated by Plaintiff for that purpose:

       Gabriel Flores (By Mail)
       Plaintiff Pro Se
       Book & Case Number: 4411905826
       New York City Department of Correction
       George R. Vierno Center
       09-09 Hazen Street
       East Elmhurst, New York 11370

Dated: New York, New York
       June 22, 2021


                                                     ____________________________
                                                     Emma DeCourcy
                                                     Assistant Corporation Counsel




                                                 3
